Luke, J.
The notes sued upon contain the following provisions: “ This note is made for the purchase of one Dort Auto-Truck, with stake body, and cab, the title to which remains in the said Williams Manufacturing Company until this note is paid in full. If the property for which this note is given should become injured or destroyed, the same shall be my loss, and I shall remain bound to pay this debt. And it is expressly agreed that said property is sold without any warranty, express or implied, and that I accept said property upon my own judgment as to its quality or fitness for the use intended.” The plea of the defendant set up no legal defense, and the court did not err in striking it and rendering judgment for the plaintiff. This case falls squarely within the ruling announced in Brooks v. Jenkins, 15 Ga. App. 64 (82 S. E. 634), and cases there cited.

Judgment aflvrmed.


Broyles, G. J., and Bloodworth, J., concur.

Evans & Evans, for plaintiff in error,
cited: 111 Ga. 740; 10 Ga. App. 362; 118 Ga. 198; 4 Ga. App. 351; 134 Ga. 288.
J. Hines Wood, contra,
cited 15 Ga. App. 64, and cit.